The Honorable Veo Easley State Representative P. O. Box 308 Sheridan, Arkansas 72150
Dear Representative Easley:
This is in response to your request for an opinion involving the borrowing power of fire protection districts established pursuant to Act 35 of 1979.  You have asked the following question:
   Is a fire protection district established under Act 35 of 1979 limited in its borrowing?
The answer to your question is no.  Act 35 of 1979 is codified at Ark. Stat. Ann. 20-923 et seq. (Cum. Supp. 1985).  20-938 authorizes the Board of any fire protection district established pursuant to a vote of the electors, and the Board of any fire protection district established by ordinance of the Quorum Court when so authorized by a vote of the electors, to issue negotiable bonds or certificates of indebtedness.  No limitation is expressed in this regard.
Opinion No. 87-126, issued by this Office on May 21, 1987, dealt with Ark. Stat. Ann. 20-912 (Cum. Sup. 1985), which is the codification of Act 183 of 1939, as amended.  20-912 applies specifically to districts created pursuant to that Act, that is, districts formed by order of the county court upon petition by real property owners as specified under 20-901.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.